Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 1, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  136321 & (82)(85)(86)                                                                               Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellant/                                                                      Stephen J. Markman,
                                                                                                                     Justices
            Cross-Appellee,
  v      	                                                         SC: 136321     

                                                                   COA: 269999      

                                                                   Wayne CC: 05-003753

  ANTHONY LEE BAISDEN,

           Defendant-Appellee/ 

           Cross-Appellant. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for bond pending appeal is DENIED. The application for leave to appeal and
  the application for leave to appeal as cross-appellant remain pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 1, 2008                      _________________________________________
         p0729                                                                Clerk